Fourth Court of Appeals
                               San Antonio, Texas
                                   September 16, 2014

                                  No. 04-14-00108-CV

                    IN THE INTEREST OF N.I.V.S. AND M.C.V.S.,

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-20008
                      Honorable Janet P. Littlejohn, Judge Presiding


                                     ORDER
       Appellee's opposed motion for extension of time to file brief is hereby GRANTED.
Appellee's brief is due on or before October 10, 2014.




                                                _________________________________
                                                Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court